Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Priority
2.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on July 15, 2019 (KR 10-2019-0085203).
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/15/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 
5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDA (US 2019/0199932 A1) (hereinafter IDA) in view of DOUMBOUYA (US 2019/0332901 A1) (hereinafter DOUMBOUYA).

               Regarding claim 1, IDA discloses a user terminal (Fig. 1, system 1 surveillance control apparatus 10) comprising: 

a display configured to display the image and a control tool regarding the first object (paragraph 0039, display apparatus 7 display each of images obtained from video signals sent from the surveillance cameras 9); 
a user interface configured to receive a first user input to select the first object displayed in the image (paragraph 0039, interface apparatuses such as a display apparatus 7, an input apparatus 8), and a second user input to control an operation of the first object; and a processor (Fig. 1-2) configured to: 
determine whether a user has a right to control the first object in response to the first user input (paragraph 0050, determine the camera parameters such that an image of a certain position (surveillance position) on common coordinate system captured).
IDA specifically fails to disclose based on determining that the user has the right to control the first object, display the control tool on the display, and generate the control command according to the second user input.
In analogous art, DOUMBOUYA discloses based on determining that the user has the right to control the first object, display the control tool on the display, and generate the control command according to the second user input (paragraph 0098-0099, Based on the determinations made, data analytics module 224 output metadata providing information determinations, management module 232 permit manipulation or change for transmission, paragraph 0103, signatures used to generate metadata in form of map that changes over time, and data module 264 used to display, paragraph 0109, permitting a user to track objects-of-interest or change).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detects event on the basis of an image captured for efficiently performing surveillance disclosed by IDA to determine object-of-interest depicted in image data is object-of-interest represented in non-image data by correlating image data  as taught by DOUMBOUYA to depicting, on a display, a tracking indicator indicating that object-of-interest moved between first and second location and for determining correlation indicator using first and second object identifiers that have been mapped to each other [DOUMBOUYA, paragraph 0031-32].
Regarding claim 2, IDA discloses the user terminal of claim 1, wherein the processor is configured to generate the control command directed to a surveillance camera capturing the image of the surveillance area (Abstract, captures an image of a position after detection of event), and control the communication interface to transmit the control command to the surveillance camera so that the surveillance camera controls the operation of the first object based on the control command (FIG. 5 is a flowchart illustrating an operation of the surveillance control apparatus 10). 
Regarding claim 3, IDA discloses the user terminal of claim 1, wherein the image is captured by a surveillance camera (paragraph 0065, surveillance control apparatus 10 receives an input of surveillance position), and 
wherein the processor is configured to generate the control command directed to the first object, and control the communication interface to transmit the control command not by way of the surveillance camera but directly to the first object to directly control the operation of the first object (Fig. 6, paragraph 0068, surveillance control apparatus 10 acquires camera parameters of surveillance camera 9 that captures image, paragraph 0074, control apparatus 10 controls image capturing direction of surveillance camera 9(#1) changes from D1 to D2). 
Regarding claim 4, IDA fails to disclose the user terminal of claim 1, wherein the control tool is used to control the operation of the first object, and comprises at least one of a power control button, a channel change button, an option change button, a volume control button, an intensity control button, and a temperature control button. 
In analogous art, DOUMBOUYA discloses the user terminal of claim 1, wherein the control tool is used to control the operation of the first object, and comprises at least one of a power control button, a channel change button, an option change button, a volume control button, an intensity control button, and a temperature control button (paragraph 0019, mechanical switch, a six degree-of-freedom sensor, a nine degree-of-freedom sensor, an air quality sensor, paragraph 0109, permitting a user to track objects-of-interest or change, paragraph 0085, sensor which comprises part of a 3D camera; Hall Effect sensor (e.g., a Reed Switch); a mechanical switch (door contact); six degree-of-freedom (6DOF) sensor; nine degree-of-freedom (9DOF) sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detects event on the basis of an image captured for efficiently performing surveillance disclosed by IDA to use biometric metadata associated with object-of-interest using image data  as taught by DOUMBOUYA to use biometric metadata which permits system to perform biometric monitoring and for determining correlation indicator using first and second object identifiers that have been mapped to each other [DOUMBOUYA, paragraph 0151].
Regarding claim 5, IDA fails to disclose the user terminal of claim 1, further comprising a memory that previously stores biometric information corresponding to the first object, 
wherein the processor is further configured to: display a biometric information request message on the display in response to the first user input; 
receive a third user input corresponding to the biometric information request message through the user interface; and 
based on determining that biometric information included in the third user input matches the biometric information corresponding to the first object stored in the memory, determine that the user has the right to control the first object. 
In analogous art, DOUMBOUYA discloses the user terminal of claim 1, further comprising a memory that previously stores biometric information corresponding to the first object (paragraph 0012, determining, using non-image data, biometric metadata associated with object-of-interest), 
wherein the processor is further configured to: display a biometric information request message on the display in response to the first user input (paragraph 0013, displaying, on a display, biometric metadata, image data depicting object-of-interest); 
receive a third user input corresponding to the biometric information request message through the user interface (paragraph 0014, determining biometric metadata comprise determining a rate-of-respiration of the person); and 
based on determining that biometric information included in the third user input matches the biometric information corresponding to the first object stored in the memory, determine that the user has the right to control the first object (parag 0150-0151, displayed in FIG. 10C as biometric metadata 1002a,b,d for objects-of-interest 502a,b,d, biometric metadata 1002a,b,d permits system 100 to perform biometric monitoring, paragraph 0101, storage module 248 stores image or non-image data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detects event on the basis of an image captured for efficiently performing surveillance disclosed by IDA to use biometric metadata associated with object-of-interest using image data  as taught by DOUMBOUYA to use biometric metadata which permits system to perform biometric monitoring and behaviors the system to trained [DOUMBOUYA, paragraph 0151].
Regarding claim 6, IDA discloses the user terminal of claim 5, wherein the biometric information included in the third user input comprises at least one of fingerprint information, iris information, face information, and DNA information, and
 wherein the user interface comprises at least one of a fingerprint identification module, an iris identification module, a face identification module, and a DNA identification module. 
In analogous art, DOUMBOUYA discloses the user terminal of claim 5, wherein the biometric information included in the third user input comprises at least one of fingerprint information, iris information, face information, and DNA information (paragraph 0126, objects being monitored persons, associating captured faces, paragraph 0015, determining the biometric metadata, paragraph 0151, system 100 triggers a temperature alarm. In FIG. 10C, the rate-of-respiration threshold is 10 rpm and the temperature range), and
 wherein the user interface comprises at least one of a fingerprint identification module, an iris identification module, a face identification module, and a DNA identification module (paragraph 0111, database may store for that person an appearance clip, face clip, body temperature, breathing rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detects event on the basis of an image captured for efficiently performing surveillance disclosed by IDA to use biometric metadata associated with object-of-interest using image data  as taught by DOUMBOUYA to use biometric metadata which permits system to perform biometric monitoring for determining object-of-interest depicted in image data is object-of-interest represented in non-image data by correlating image [DOUMBOUYA, paragraph 0160].
Regarding claim 7, IDA discloses the user terminal of claim 1, further comprising a memory that previously stores information about a second object corresponding to the first object (paragraph 0042, CPU 2 to execute a program stored in the memory), 
wherein the processor is further configured to: train an event regarding the second object based on a training image received for a certain period of time (paragraph 0037, surveillance control apparatus 10 is a so-called computer, and has, for example, a central processing unit (CPU) 2, a memory 3); 
based on detecting an event related to the second object from the image based on the event training, display the control tool regarding the first object on the display; and generate the control command according to the second user input using the control tool (paragraph 0039, display apparatus 7 display each of images obtained from video signals sent from the surveillance cameras 9, paragraph 0114, detection unit 101 and the control unit 102 are realized, for example, by causing the CPU 2 to execute a program stored in the memory 3). 
Regarding claim 8, IDA discloses the user terminal of claim 7, wherein the processor is configured to generate the control command directed to a surveillance camera capturing the image of the surveillance area, and control the communication interface to transmit the control command to the surveillance camera so that the surveillance camera controls the first object based on the control command. 
Regarding claim 9, IDA discloses the user terminal of claim 8, wherein the first object is an object of which an operation is directly controllable by the surveillance camera, and wherein the second object is an object of which an operation is not directly controllable by the surveillance camera (Fig. 3, paragraph 0049, surveillance region AM is set to partially overlap with imaging region in which two imaging regions overlap. FIG. 3, the surveillance region AM is set as a plane region on common coordinate system). 
Regarding claim 10, IDA discloses the user terminal of claim 7, wherein the image is captured by a surveillance camera, and 
wherein the processor is configured to generate the control command directed to the first object, and control the communication interface to transmit the control command not by way of the surveillance camera but directly to the first object to directly control the operation of the first object (Fig. 12, Abstract, detects event on the basis of an image captured by a first imaging apparatus; and a control unit controls a second imaging apparatus of a predetermined position). 
Regarding claim 11, IDA discloses the user terminal of claim 7, wherein the event comprises at least one of presence, absence, a motion, and a motion stop of the second object (paragraph 0052, target object in surveillance region (intruding, exiting, appearing, disappearing, fighting, staying, roving, falling down, standing up, crouching down, changing moving direction, reverse traveling, leaving behind, and the like), movement of target object of a specific route). 
Regarding claim 12, IDA discloses a method of operating a user terminal (Fig. 1, system 1 surveillance control apparatus 10), the method comprising: 
receiving, by a communication interface, an image of a surveillance area captured by a surveillance camera (paragraph 0036, surveillance camera 9 sends a video signal (image frames) to a communication unit 5); 
displaying, on a display, the image (paragraph 0039, display apparatus 7 may display each of images obtained from video signals sent from surveillance cameras 9); 
receiving, by a user interface, a first user input to select a first object displayed in the image (paragraph 0039, interface apparatuses such as a display apparatus 7, an input apparatus 8); 
determining, by a processor, whether a user has a right to control the first object in response to the first user input (Fig. 2, para 0050, determine camera parameters image of certain position (surveillance position) common coordinate system captured); 
receiving, by the user interface, a second user input to control an operation of the first object by using the control tool (paragraph 0045, input unit 17 receives an input of setting of a surveillance position, at event is detected, from the user); and 
transmitting, by the communication interface, a control command according to the second user input to the first object by way of the surveillance camera or directly (Fig. 6, paragraph 0068, surveillance apparatus 10 acquires camera parameters of surveillance camera 9 captures image, paragraph 0074, control apparatus 10 controls image capturing direction of surveillance camera 9(#1) changes from D1 to D2). 
In analogous art, DOUMBOUYA discloses based on determining that the user has the right to control the first object, displaying, on the display, a control tool regarding the first object (paragraph 0098-0099, Based on determinations made, data analytics module 224 output metadata providing information determinations, management module 232 permit manipulation or change for transmission, para 0103, signatures used to generate metadata in form of map changes over time, and data module 264 used to display, paragraph 0109, permitting a user to track objects-of-interest or change).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detects event on the basis of an image captured for efficiently performing surveillance disclosed by IDA to determine object-of-interest depicted in image data is object-of-interest represented in non-image data by correlating image data  as taught by DOUMBOUYA to depicting, on a display, a tracking indicator indicating that object-of-interest moved between first and second location and for determining correlation indicator using first and second object identifiers that have been mapped to each other [DOUMBOUYA, paragraph 0031-32].
Regarding claim 13, IDA fails to disclose the method of claim 12, further comprising previously storing, in a memory, biometric information corresponding to the first object, 
wherein the determining whether the user has the right to control the first object comprises: 
displaying, on the display, a biometric information request message; 
receiving, by the user interface, a third user input corresponding to the biometric information request message; 
determining, by the processor, whether biometric information included in the third user input matches the biometric information corresponding to the first object stored in the memory; and 
based on determining that the biometric information included in the third user input matches the biometric information corresponding to the first object stored in the memory, determining, by the processor, that the user has the right to control the first object. 
In analogous art, DOUMBOUYA discloses the method of claim 12, further comprising previously storing, in a memory, biometric information corresponding to the first object (paragraph 0012, determining, using non-image data, biometric metadata associated with object-of-interest), 
wherein the determining whether the user has the right to control the first object comprises: displaying, on the display, a biometric information request message (Fig. 3, paragraph 0013, displaying, on a display, biometric metadata, image data depicting object-of-interest); 
receiving, by the user interface, a third user input corresponding to the biometric information request message (paragraph 0014, determining biometric metadata comprise determining a rate-of-respiration of the person); and 
determining, by the processor, whether biometric information included in the third user input matches the biometric information corresponding to the first object stored in the memory (paragraph 0015, determining the biometric metadata, paragraph 0151, system 100 triggers a temperature alarm. In FIG. 10C, paragraph 0111, database store for that person an appearance clip, face clip, body temperature, breathing rate); and 
based on determining that the biometric information included in the third user input matches the biometric information corresponding to the first object stored in the memory, determining, by the processor, that the user has the right to control the first object  (parag 0150-0151, displayed in FIG. 10C as biometric metadata 1002a,b,d for objects-of-interest 502a,b,d, biometric metadata 1002a,b,d permits system 100 to perform biometric monitoring, paragraph 0101, storage module 248 stores image or non-image data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detects event on the basis of an image captured for efficiently performing surveillance disclosed by IDA to use biometric metadata associated with object-of-interest using image data  as taught by DOUMBOUYA to use biometric metadata which permits system to perform biometric monitoring and for determining correlation indicator using first and second object identifiers that have been mapped to each other [DOUMBOUYA, paragraph 0151].
Regarding claim 14, IDA fails to disclose the method of claim 13, wherein the biometric information included in the third user input comprises at least one of fingerprint information, iris information, face information, and DNA information, and wherein the user interface comprises at least one of a fingerprint identification module, an iris identification module, a face identification module, and a DNA identification module. 
In analogous art, DOUMBOUYA discloses the method of claim 13, wherein the biometric information included in the third user input comprises at least one of fingerprint information, iris information, face information, and DNA information, and wherein the user interface comprises at least one of a fingerprint identification module, an iris identification module, a face identification module, and a DNA identification module (paragraph 0126, objects being monitored persons, associating captured faces, paragraph 0015, determining the biometric metadata, paragraph 0151, system 100 triggers a temperature alarm. In FIG. 10C, the rate-of-respiration threshold is 10 rpm and the temperature range, para 0150-0151, displayed in FIG. 10C as biometric metadata 1002a,b,d for objects-of-interest 502a,b,d, biometric metadata 1002a,b,d permits system 100 to perform biometric monitoring).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detects event on the basis of an image captured for efficiently performing surveillance disclosed by IDA to use biometric metadata associated with object-of-interest using image data  as taught by DOUMBOUYA to use biometric metadata which permits system to perform biometric monitoring and behaviors the system to trained [DOUMBOUYA, paragraph 0151].
Regarding claim 15, IDA discloses the method of claim 12, further comprising: previously storing, in a memory, information about a second object corresponding to the first object (paragraph 0042, CPU 2 to execute a program stored in the memory); 
training, by the processor, an event regarding the second object based on a training image received for a certain period of time (paragraph 0037, surveillance control apparatus 10 is a so-called computer, and has, for example, a central processing unit (CPU) 2, a memory 3); and 
detecting an event related to the second object from the image, wherein the control tool regarding the first object is displayed on the display in response to the detecting the event (paragraph 0039, display apparatus 7 display each of images obtained from video signals sent from the surveillance cameras 9, paragraph 0114, detection unit 101 and the control unit 102 are realized, for example, by causing the CPU 2 to execute a program stored in the memory 3), and 
wherein the surveillance camera transmits the control command to the first object by using an infrared sensor included in the surveillance camera (paragraph 0074, control apparatus 10 controls image capturing direction of surveillance camera 9(#1) changes from D1 to D2, paragraph 0036, transmission of image, which are sent by surveillance camera 9 to communication unit 5). 
Regarding claim 16, IDA discloses the method of claim 15, wherein the first object is an object of which an operation is directly controllable by the surveillance camera, and wherein the second object is an object of which an operation is not directly controllable by the surveillance camera (Fig. 6, paragraph 0068, surveillance control apparatus 10 acquires camera parameters of surveillance camera 9 that captures image, paragraph 0074, control apparatus 10 controls image capturing direction of surveillance camera 9(#1) changes from D1 to D2). 
Regarding claim 17, IDA discloses the method of claim 10, wherein the event comprises at least one of presence, absence, a motion, and a motion stop of the second object (paragraph 0052, target object in surveillance region (intruding, exiting, appearing, disappearing, fighting, staying, roving, falling down, standing up, crouching down, changing moving direction, reverse traveling, leaving behind, painting graffiti, and the like), movement of the target object of a specific route). 
Regarding claim 18, IDA discloses a surveillance system (Fig. 1, system 1 surveillance control apparatus 10) comprising: 
a communication interface configured to receive an image of a surveillance area captured by a surveillance camera, and transmit a control command to a first object, according to a user input (paragraph 0036, surveillance camera 9 sends a video signal (image frames) to a communication unit 5); 
a processor configured to: train an event regarding a second object corresponding to the first object based on a training image received for a certain period of time (paragraph 0037, surveillance control apparatus 10 is a so-called computer, and has, for example, a central processing unit (CPU) 2, a memory 3); 
detect an event related to the second object from the image based on the event training; display, on a display, a control tool regarding the first object (paragraph 0039, display apparatus 7 display each of images obtained from video signals sent from the surveillance cameras 9, paragraph 0114, detection unit 101 and the control unit 102 are realized, for example, by causing CPU 2 to execute a program stored in memory 3); and 
generate the control command controlling the first object according to the user input (paragraph 0050, determine the camera parameters such that an image of a certain position (surveillance position) on the common coordinate system captured). 
In analogous art, DOUMBOUYA discloses a user interface configured to receive the user input to control an operation of the first object by using the control tool (paragraph 0098-0099, Based on the determinations made, data analytics module 224 output metadata providing information determinations, management module 232 permit manipulation or change for transmission, paragraph 0103, signatures used to generate metadata in form of map that changes over time, and data module 264 used to display, paragraph 0109, permitting a user to track objects-of-interest or change).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detects event on the basis of an image captured for efficiently performing surveillance disclosed by IDA to determine object-of-interest depicted in image data is object-of-interest represented in non-image data by correlating image data  as taught by DOUMBOUYA to depicting, on a display, a tracking indicator indicating that object-of-interest moved between first and second location and for determining correlation indicator using first and second object identifiers that have been mapped to each other [DOUMBOUYA, paragraph 0031-32].
Regarding claim 19, IDA discloses the surveillance system of claim 13, wherein the first object is an object of which an operation is directly controllable by the surveillance camera, and wherein the second object is an object of which an operation is not directly controllable by the surveillance camera (Abstract, captures an image of a position after detection of event, FIG. 5 is a flowchart illustrating an operation of the surveillance control apparatus 10). 
Regarding claim 20, IDA discloses the surveillance system of claim 13, wherein the event comprises at least one of presence, absence, a motion, and a motion stop of the second object (paragraph 0052, target object in surveillance region (intruding, exiting, appearing, disappearing, fighting, staying, roving, falling down, standing up, crouching down, changing moving direction, reverse traveling, leaving behind, painting graffiti, and the like), movement of the target object of a specific route). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689